Citation Nr: 1122079	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Regional Office in Oakland, California.  

In November 2010, the Board remanded this issue for further development.

In December 2010, the Veteran filed a new claim to reopen the issue of entitlement to service connection for pes planus, and a claim of entitlement to service connection for a knee disorder secondary to pes planus.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Board declined to reopen a claim of entitlement to service connection for pes planus.  The Veteran did not file an appeal with the United States Court of Appeals for Veterans Claims.  Hence, the November 2010 decision is final.  38 U.S.C.A. § 7104 (West 2002).

In a December 2010 statement, the Veteran presented a new claim to reopen the issue of entitlement to service connection for bilateral pes planus.  Given that the appellant is claiming his low back disorder to be secondary to bilateral pes planus, appellate review of the Veteran's claim of entitlement service connection for a low back disorder must be deferred because the issues are inextricably intertwined.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, while a January 2011 VA examination report reflects a diagnosis of lumbar scoliosis, contrary to the instructions set forth in the Board's November 2010 remand order, the examiner did not opine whether that back disorder is related to active service.  Moreover, that examiner did not append a copy of his or her curriculum vitae to the medical opinion report.  Therefore, the development conducted did not comply with the directives of the November 2010 Board remand, and the case must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO must first adjudicate the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.
 
2.  Thereafter, the RO must document for the examiner's consideration whether they have granted service connection for pes planus.  Then,, the RO must have the January 2011 VA examiner review the claims file.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current lumbar scoliosis is related to active service.  If not, and if service connection has been granted for pes planus, the examiner must address whether any diagnosed back disorder is caused or aggravated by pes planus.  A complete rationale for all opinions offered must be provided.

In preparing his opinion, the physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed back disorder is unknowable. 

The VA examiner must append a copy of his/her curriculum vitae to the medical opinion report. 

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the opinion is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  Thereafter, the RO must readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


